DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-19, 21-24, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,753,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the language of the patent anticipates the language set forth in the claimed invention. See below for a line by line breakdown of the claims which shows where the claims overlap.

Regarding claim 16, US 10,753,652 teaches a cold head (claim 1), comprising: 
preparing a regenerator container (the claim does not specifically mention a container however it is known in the art to contain regenerator material within a housing or container of some sort in order to operate); 
filling a first regenerator material particle group (see claim 1, lines 3-5 which note regenerator material particle groups, further see claim 3 which notes a plurality of regenerator materials and thereby teaches a first and second group, further see claim 5 which mentions three regions filled with particle groups) having an average particle size in a range from 200 pm to 380 pm in the regenerator container (see claim 1, lines 3-4); 
filling a plurality of metal mesh materials on the first regenerator material particle group in the regenerator container (claim 1, lines 6-7); and 
filling a second regenerator material particle group (see claim 1, lines 3-5 which note regenerator material particle groups, further see claim 4 which notes selection of two groups which thereby denotes a first and second group) having an average particle size in a range from 200 pm to 380 pm (see claim 1, lines 3-4) on the plurality of metal mesh materials in the regenerator container so that the second regenerator material particle group is partitioned with the first regenerator material particle group by the plurality of metal mesh materials (see claim 1, lines 6-7),  
wherein each of the plurality of metal mesh materials has quadrangular mesh holes each having a length of a long side in a range from 1/10 to 1/2 of each of the average particle sizes of the first and second regenerator material particle groups (claim 1, lines 8-11), 
wherein each of the plurality of metal mesh materials has metal wires woven in a mesh form, and each of the metal wires has a wire diameter in a range from 20 pm to 90 pm (claim 1, lines 12-14), 
wherein the plurality of metal mesh materials are stacked so that positions of the mesh holes in the plurality of the metal mesh materials do not match (claim 1, lines 15-17), and 
wherein a length of one side of each of the mesh holes in one of the plurality of metal mesh materials is different from a length of one side of each of the mesh holes in another one of the plurality of the metal mesh materials (claim 1, lines 18-22).   

Regarding claim 17, US 10,753,652 teaches the method according to claim 16, -3-4821-4731-0018.1Atty. Dkt. No. 017447-0315wherein one of the plurality of metal mesh materials comprises a copper mesh material (see claim 2).  

Regarding claim 18, US 10,753,652 teaches the method according to claim 16, wherein the second regenerator material particle group has a different kind of material with the first regenerator material particle group (see claim 3 which notes that the regenerator material particle groups are of different types of materials).  

Regarding claim 19, US 10,753,652 teaches the method according to claim 16, wherein each of the first and second regenerator material particle groups is at least one selected from the group consisting of a lead regenerator material particle group, a holmium-copper regenerator material particle group, an erbium-nickel regenerator material particle group, an erbium-cobalt regenerator material particle group, a gadolinium oxysulfide regenerator material particle group, and a gadolinium-aluminum oxide regenerator material particle group (see claim 4).  

Regarding claim 20, US 10,753,652 teaches the method according to claim 16, further comprising: 
filling a plurality of metal mesh materials on the second regenerator material particle group in the regenerator container (see claim 1, lines 6-7); and 
filling a third regenerator material particle group (see claim 1, lines 3-5 which note regenerator material particle groups, further see claim 3 which notes a plurality of regenerator materials, further see claim 5 which mentions three regions filled with particle groups which results in three regions with three particle groups) having an average particle size in a range from 200 pm to 380 pm on the plurality of metal mesh materials in the regenerator container (see claim 1, lines 3-5) so that the third regenerator material particle group is partitioned with the second regenerator material particle group by the plurality of metal mesh materials (see claim 1, lines 6-7).  

Regarding claim 21, US 10,753,652 teaches the method according to claim 16, wherein a proportion of particle in which a form factor R represented by L2 / 47CA exceeds 1.5 is 5% or less in each of the first and second regenerator material particle groups, where L is a circumferential length of a projected image of the regenerator material particle, and A is an actual area of the projected image (see claim 7).  

Regarding claim 22, US 10,753,652 teaches the method according to claim 16, -4- 4821-4731-0018.1Atty. Dkt. No. 017447-0315 wherein each of the average particle sizes of the first and second regenerator material particle groups is 200 pm or more and 300 pm or less; and wherein a number proportion of particle having a particle size which falls within a range of 150 pm or more and 350 pm or less is 95% or more in each of the first and second regenerator material particle groups (see claim 8).  

Regarding claim 23, US 10,753,652 teaches the method according to claim 16, wherein the cold head is configured to achieve a temperature of 10 K or less (see claim 1).  

Regarding claim 24, US 10,753,652 teaches the method according to claim 16, wherein the cold head is configured to achieve a temperature of 5 K or less (see claim 12).  

Regarding claim 28, US 10,753,652 teaches the method according to claim 16, wherein the cold head is used for a superconducting magnet, an examination apparatus, or a cryopump (see claim 9, claim 10).  

Claims 25-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,753,652 in view of Mita (US 2008/0173026).

Regarding claim 25, US 10,753,652 teaches the method according to claim 16, but does not specifically teach that the cold head is a GM type cold head. Mita teaches a regenerative cryocooler which can be applied in a pulse tube cryocooler, GM cryocooler, or Stirling crycooler (Mita, paragraph [0006], the Examiner notes that the cryocooler refrigerator described in the paragraph is analogous to a cold head). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide US 10,753,652 with a GM type cold head, as taught by Mita, in order to utilize known types of refrigeration for the cold head. 

Regarding claim 26, US 10,753,652 teaches the method according to claim 16, but does not teach that the cold head is a pulse type cold head. Mita teaches a regenerative cryocooler which can be applied in a pulse tube cryocooler, GM cryocooler, or Stirling crycooler (Mita, paragraph [0006], the Examiner notes that the cryocooler refrigerator described in the paragraph is analogous to a cold head). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide US 10,753,652 with a pulse type cold head, as taught by Mita, in order to utilize known types of refrigeration for the cold head.

Regarding claim 27, US 10,753,652 teaches the method according to claim 16, wherein the cold head is a Stirling type cold head. Mita teaches a regenerative cryocooler which can be applied in a pulse tube cryocooler, GM cryocooler, or Stirling crycooler (Mita, paragraph [0006], the Examiner notes that the cryocooler refrigerator described in the paragraph is analogous to a cold head). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide US 10,753,652 with a Stirling type cold head, as taught by Mita, in order to utilize known types of refrigeration for the cold head.

Regarding claim 29, US 10,753,652 teaches the method according to claim 28, but does not teach that the examination apparatus is a magnetic resonance imaging apparatus. Mita teaches a regenerative cryocooler which can be applied in a pulse tube cryocooler, GM cryocooler, or Stirling crycooler (Mita, paragraph [0006], the Examiner notes that the cryocooler refrigerator described in the paragraph is analogous to a cold head) that can be applied in an MRI apparatus (Mita, paragraph [0205]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide US 10,753,652 with an examination apparatus that is a magnetic resonance imaging apparatus, as Mita teaches that MRI apparatuses are known to utilize cold head systems. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763